                                                                     FILED IN OPEN COURT          _.,,,,,

                                                                     ON   ~ ·~ I°' J l.J I
                                                                          PA. 0re, Jr., Clerk
                                                                          US District Court
                                                                          Eastem District of NC

                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                            NO. 5:18-CR-00430-FL


UNITED STATES OF AMERICA

               v.

STEVEN LEONARD MILLARD, JR.


                    PRELIMINARY ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement

entered into by the defendant on December 11, 2018, and the defendant's guilty plea

to an offense in violation of 18 U.S.C. § 2252(a)(2), the Court finds that the following

property is hereby forfeitable pursuant to 18 U.S.C. § 2253:

           •   Apple Macbook Pro with serial number C02MX4LRFD56;
           •   LG V30 Cellphone, IMEI 35245709090547E;
           •   Silver LG Phone;
           •   Liberty University USB Drive;
           •   Dane-Elec 4GB USB Drive, and
           •   Accompanying power cords;

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.       That based upon the Memorandum of Plea Agreement as to the

defendant Steven Leonard Millard, Jr. and other evidence of record, the United


                                           1
States is hereby authorized to seize the above-stated personal property, and it is

hereby forfeited to the United States for disposition in accordance with the law,

including destruction, subject to the provisions of 21 U.S.C. § 853(n), as allowed by

Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this

Order is now final as to the defendant.

      2.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Preliminary

Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.

Crim. P. 32.2(b)(4)(B).

      3. That pursuant to 21U.S.C.§853(n), the United States shall publish not1.ce

of this Order and of its intent to dispose of the property in such manner as the

Attorney General or the Secretary of Treasury directs, by publishing and sending

notice in the same manner as in civil forfeiture cases, as provided i.n Supplemental

Rule G(4).   Any person other than the defendant, having or claiming any legal

interest in the subject property must file a petition with the Court within 30 days of

the publication of notice or of receipt of actual notice, whichever is earlier.

      The petition must be signed by the petitioner under penalty of perjury and

shall set forth the.nature and extent of the petitioner's right, title, or interest in the
                   '·


subject property, and must include any additional facts supporting the petitioner's

claim and the relief sought.




                                            2
-
...   .   .....



                         4. That upon adjudication of all third party interests this Court will enter a
                                                    (


                  Final Order of Forfeiture pursuant to 21 U.S.C. § 853, as required by Fed. R. Crim.

                  P. 32.2(c)(2).

                         SO ORDERED.      Tbis(O ..-day of   4---Q        '2019.




                                                         United States District Judge




                                                              3
